El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
Esta fué una acción en cobro de una póliza de seguro marítimo. Una de las cláusulas de la póliza disponía que el seguro sería nulo si la póliza se traspasase a otra persona sin el consentimiento de la compañía. La póliza fué traspasada sin tal consentimiento y la corte inferior dictó sentencia a favor de la compañía demandada.
Como a los cinco, meses y medio después de dictada la sentencia otro abogado presentó una moción solicitando de la corte que dejara sin efecto la sentencia y concediera un nuevo juicio por virtud de las disposiciones del artículo 140 del Código de Enjuiciamiento Civil.
En dicha moción el demandante expresaba que la póliza contenía una cláusula por escrito que decía “Por cuenta de quien corresponda” y que estas palabras habían sido inter-pretadas en el sentido de dar al asegurado el derecho a tras-pasar la póliza sin el consentimiento de la compañía y ésta es aparentemente la ley. Hagan et al. v. Scottish Union & National Insurance Company, 98 Fed. 129. El mismo caso en 186 U. S. 423.
La moción para que se dejara sin efecto la sentencia no estaba jurada y en ella no hay nada que indique cuándo fué que el demandante o su abogado descubrieron por primera vez la alegada debida interpretación de dicha cláusula por escrito de la póliza. El abogado ciertamente alega que los autos del caso demuestran que ni a las palabras en particular, ni a su interpretación, se llamó la atención de la corte durante el primitivo juicio del caso.
La corte inferior al presentarse la moción para dejar sin efecto la sentencia llamó la atención hacia el hecho de *423que la moción no estaba jurada, pero la corte resolvió que el término para apelar o presentar una moción de nuevo juicio había vencido y por tanto la corte rehusó conceder un nuevo juicio. La corte incurrió en error al estimar que no tenía discreción para dejar sin efecto la sentencia. El artículo 140 concede por sus términos seis meses para pedir que se deje sin efecto una sentencia por el funda-mento de abandono excusable u otra causa semejante.
El apelante hizo varias citas para demostrar el alcance de la facultad de la corte inferior, y hemos encontrado una que guarda íntima relación con el presente caso. McCredy v. Woodcock, 41 App. Div., N. Y. 526. Esa fue una ac-ción en cobro de una póliza de seguro y el demandante ob-tuvo sentencia por menos de la cantidad a que tenía dere-cho y el error sólo se descubrió después de celebrado el jui-cio de otra acción. La corte dijo: “No surge perjuicio verdadero para los aseguradores. Hasta aquí sólo han sido exonerados por un error técnico en una alegación, y su exención de responsabilidad por razón de la póliza sur-gió debido a un error del que alega (pleader) y en manera alguna tiene relación con los méritos de una controversia. Es indudablemente un caso extremo y no puedle sentarse ninguna regla general para conceder o negar mociones de esta clase. Cada caso debe regularse por sus mismas cir-cunstancias. Aquí, al concederse el remedio solicitado en la moción las partes pueden volver a quedar en su posi-ción primitiva sin ninguna injusticia para una ni otra,, pero debe ser bajo las debidas condiciones.’’ Se concedió' la solicitud interesando dejar sin efecto la sentencia bajo' condiciones por las cuales el demandante pagó las costas.
La apelada llama la atención a la falta de un affidavit de méritos, pero el demandante ya había jurado su de-manda, lo cual, por lo menos prima facie, revelaba una buena causa de acción.
Debido al error de la corte en creerse sin facultades para conocer de la moción, debe revocarse la resolución *424apelada, y devolverse el caso para ulteriores procedimien-tos no incompatibles con esta opinión. Cuando el caso sea devuelto la corte puede considerar los méritos de la moción y oir a' las partes por affidavit, o de otro modo, para determinar si el demandante probó un caso de aban-dono excusable y si solicitó prontamente que se dejara sin efecto la sentencia después de descubrir el error, En re-lación con esto la siguiente cita es pertinente:
“Derect-io al Remedio. Además, para que él mismo pueda tener derecho a este remedio, la parte que presenta la moción debe demostrar una razón suficiente por la cual no sostuvo e hizo valer sus derechos a su debido tiempo y en la forma ordinaria. .... Y debe excusarse de toda imputación de negligencia o aban-dono, pues la sentencia no será modificada si resulta que fué dictada como consecuencia de su mismo descuido, pereza o falta de diligencia en proteger sus propios intereses.” 23 Cyc. 894.
Somos también de opinión de que en la discreción de la corte, la sentencia de marzo 23, 1923, en tanto impuso cos-tas y honorarios de abogado al demandante podía subsistir si- lian sido cobrados, pero si no la cuestión debe quedar para la resolución final del caso.